DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I, Lox (part A.) in recited in claim 8, and collagen-producing cells (part B.) recited in claim 10 in the reply filed on 01/19/2022 is acknowledged.  Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-10, Lox species, and collagen-producing cells species are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of methods for (i) improving a mechanical property of a tissue or a component thereof or (ii) regenerating an injured or diseased tissue or developing embryonic/fetal tissue or a component thereof in a subject or (iii) enhance mechanical properties of a healthy tissue, comprising applying a mechanical stimulation to the tissue or cells therein, said method further comprising increasing a level of activity of a genus of lysyl oxidases (LOX)  or a genus of LOX-like (LOXL) polypeptides.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus lysyl oxidases and genus of LOX-like (LOXL) polypeptides.
he specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures and correlate with any LOX-like (LOXL) polypeptide having any lysyl oxidase activity.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of methods for (i) improving a mechanical property of a tissue or a component thereof or (ii) regenerating an injured or diseased tissue or developing embryonic/fetal tissue or a component thereof in a subject or (iii) enhance mechanical properties of a healthy tissue, comprising applying a mechanical stimulation to the tissue or cells therein, said method further comprising increasing a level of activity of a genus of lysyl oxidases (LOX)  or a genus of LOX-like (LOXL) polypeptides.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014065863 (05/01/2014; PTO 892) in view of WO2017087754 (05/26/2017; PTO 892), Cai et al. (Tissue Eng Regen Med (2017) 14(1):15–30; PTO 892), Marturano et al. (Acta Biomaterialia 10 (2014) 1370–1379; PTOP 892).
WO2014065863 teaches a method of producing collagenous tissue possessing a high tensile strength, comprising: treating connective tissue cells under conditions effective for formation of enzyme-mediated collagen-crosslinks to produce collagenous tissue possessing a high tensile strength, wherein the conditions comprise culturing the connective tissue cells in the presence of 0.015 μg/ml to 1.5 mg/ml lysyl oxidase (LOX), culturing the connective tissue cells under hypoxic conditions of 0.5% to 11% oxygen, and/or culturing the connective tissue cells in the presence of glucose oxidase (GOX) and catalase (CAT).  WO2014065863 teaches a composition comprising isolated collagenous tissue, and exogenous lysyl oxidase, and a composition comprising isolated collagenous tissue, glucose oxidase (GOX), and catalase (CAT).  See entire publication and claims especially claims 1-30.

Cai et al. teach the role of the lysyl oxidases in tissue repair and remodeling where Lysyl oxidase (LOX) and four lysyl oxidase-like proteins are a group of enzymes capable of
catalyzing cross-linking reaction of collagen and elastin, thus initiating the formation of covalent cross-links that insolubilize extracellular matrix  (ECM) proteins.  Cai et al. teach that LOX facilitates ECM stabilization through ECM formation, development, maturation and remodeling, and this ability determines its potential role in tissue repair and regeneration.  Cai et al. teach that based on the current in vitro, animal and human in vivo studies which have shown the significant role of the LOXs in tissue repair, e.g., tendon regeneration, ligament healing, cutaneous wound healing, and cartilage remodeling.  See entire publication and abstract especially Fig. 1, Lysyl oxidases and tissue repair process section, Lysyl oxidases and tissue engineering  section, and pages 16-25.

WO2017087754 teaches a method for promoting regeneration of a tissue in a subject in need thereof, comprising: contacting the tissue with a composition comprising a matrix material and a magnetic material distributed therethrough, wherein the composition comprises macropores having a mean pore diameter in the range of about 10 μιη to about 10000 μιη, wherein the magnetic material is in the form of magnetic particles having a size in the range from about 1 nm to about 500 nm, and wherein porosity, pore size, pore connectivity, swelling agent concentration and/or specific volume of the composition changes by at least 10% in response to an electromagnetic signal; and applying cyclic mechanical compressions to the tissue, thereby promoting regeneration of the tissue.  WO2017087754 teaches that the composition comprises a cell and the cyclic mechanical compressions are caused by the electromagnetic signal and/or the cyclic mechanical compressions are caused by pneumatic or hydraulic actuation.  See entire publication and claims especially claims 1-16

Marturano et al. teach that lysyl oxidase-mediated collagen crosslinks may be assessed as markers of functional properties of tendon tissue formation.  Marturano et al. teach a quantitative profile of LOX mediated crosslinks during tendon development and to examine the relationship between elastic modulus and enzymatic collagen crosslink density in embryonic tendon.  Marturano et al. teach that crosslink density may be useful as a marker of tissue mechanical properties that could be assessed with imaging non-destructively and perhaps non-invasively.  See entire publication and abstract especially Results section and pages 1373-1376.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by applying mechanical stimulation as taught by WO2017087754 to the tissue and process taught by WO2014065863 and further administering a population of cells to the tissue.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a method for improving a mechanical property of a tissue or a component thereof or (ii) regenerating an injured or diseased tissue using a combination of mechanical stimulation and lysyl oxidase (LOX).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using mechanical stimulation and lysyl oxidase for improving a mechanical property of a tissue or a component thereof or (ii) regenerating an injured or diseased tissue are known in the art as shown by the reference teachings. Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652